





CITATION:
Chan v. Holland, 2011 ONCA 738



DATE:  20111124



DOCKET: C53092



COURT OF APPEAL FOR ONTARIO



Feldman, Sharpe and Simmons JJ.A.



BETWEEN



Anita Siu Lai Chan



Plaintiff (Appellant)



and



James Holland
          Barrister and Solicitor, Anthony Sik Kong Ngai and

Anthony
          Richardson & Associates



Defendants (Respondents)



and



Sue Chen, Kai Kwong Yeung and

Yeung & Associates



Third Parties



Diana Edmonds, for the appellant



Natalie Leon, for the respondent Anthony Ngai



Heard and endorsed: November 22, 2011



On appeal from the judgment of Justice James M. Spence of
          the Superior Court of Justice dated December 3, 2010.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the motion judge did not err in granting summary judgment
    in this case.  Based on the record, he essentially concluded that there is no
    air of reality to the appellants claim that she believed the respondent was
    pursuing her tort claim.

[2]

The appeal is therefore dismissed with costs fixed at $7,500 inclusive
    of disbursements and H.S.T.


